PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wintroub et al.
Application No. 29/664,307
Filed: September 24, 2018
Attorney Docket No.: 10353.0019US01
For RECEPTACLE FOR A DISPENSER

:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed December 10, 2020, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed February 27, 2020. The issue fee was timely paid on May 26, 2020.  Accordingly, the application became abandoned on May 27, 2020.  A Notice of Abandonment was mailed July 21, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an executed Declaration under 37 CFR 1.63 for Inventors David Murphy and Thomas Ortiz; (2) the petition fee of $500.00; and (3) a proper statement of unintentional delay, and (4) a terminal disclaimer and payment of the requisite $170.00 terminal disclaimer fee as required by 37 CFR 1.137(d).

The terminal disclaimer is accepted and has been made of record. Any continuing application filed from this application must contain a copy of the terminal disclaimer.  The copy of the terminal disclaimer must be filed with a cover letter requesting the terminal disclaimer be recorded on the continuing application.  A copy of this decision should be attached to the cover letter.





As the Power of Attorney was only recently given to the petitioner, it is not apparent whether the statement of unintentional delay was signed by a person who would have been in a position of knowing that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional. Nevertheless, in accordance with 37 CFR 10.18, the statement is accepted as constituting a certification of unintentional delay. However, in the event that petitioner has no knowledge that the delay was unintentional, petitioner must make such an inquiry to ascertain that, in fact, the delay was unintentional. If petitioner discovers that the delay was intentional, petitioner must notify the Office.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001. 
Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.

This application is being referred to the Office of Data Management for processing into a patent. 



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions